Case 3:21-cv-01239-FAB Document 2 Filed 05/25/21 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF PUERTO RICO

MARISOL CASANOVA-GUZMAN
Plaintiff (Pro Se)

V.

UNITED STATES OF AMERICA
DEPARTMENT OF JUSTICE

Karen Ferguson, Supervisory Civil Rights Analyst

AMERICANS WITH DISABILITIES
ACT AND
DEMAND FOR JURY TRIAL

 

Employment Litigation Section, Civil Rights Division Civil No.: ol -¢tv-\3 2s (FABS,

Defendants

 

COMPLAINT

AL HONORABLE TRIBUNAL:

Comparece la parte demandante por derecho propio y respetuosamente expone, alega y solicita:

LSTATEMENT

OF JURISDICTION

rm

c

1. Esta accién ha sido traida por la parte demandante, Marisol Casanova-Guzmin,, (de abjora en
adelante “demandante’’), contra el Departamento de Justicia de los Estados Unidos de Amésica y
et. al., (de ahora en adelante “demandados) para hacer valer las provisiones estatutarias y
regulatorias del Titulo I de la “Americans with Disabilities Act of 1990”, segtin cnmentlada,
(ADA), 42 U.S.C. §12111 et seq., la cual incorpora a través de 42 U.S.C. §12117 los poderes,
remedios y procedimientos a establecerse en el Titulo V, seccién 503 del Acta, 42 U.S.C. §12203
y del Titulo VII del Acta de Derechos Civiles de 1964, segtin enmendada, 42 U.S.C. §2000e-5.

Que esta Honorable Corte tiene jurisdiccién de la accién bajo 42 U.S.C. §2000e-5(f), 28 U.S.C.
§§1331 y 1345. Que esta Honorable Corte tiene la autoridad de emitir una sentencia declaratoria

basada en 28 U.S.C. §§2201 y 2202, en adici6n, tiene la autoridad de otorgar alivio equitativo y

dafios monetarios basado en 42 U.S.C. §12117.
10.

Case 3:21-cv-01239-FAB Document 2 Filed 05/25/21 Page 2of5

Il. STATEMENT OF THE PARTIES
La parte demandada, Departamento de Justicia de los Estados Unidos de América es una agencia
creada bajo las leyes de los Estados Unidos de América.
La parte demandada es una persona dentro del significado definido en 42 U.S.C. §12111(7) y 42
US.C. §2000e(a).
La parte demandada es una entidad cubierta dentro del significado definido en 42 U.S.C.
§12111(2) y 29 C_F.R. §1630.2.
La codemandada Karen Ferguson es la Analista Supervisora de Derechos Civiles en la Seccién de
Litigacién Laboral de la Divisién de Derechos Civiles del Departamento de Justicia de los
Estados Unidos de América.
La parte demandante, Marisol Casanova-Guzmén, es una persona con impedimento dentro del
significado definido en 42 U.S.C. §12102 y 29 C_F.R. §1630.2. Casanova-Guzman es parapléjica,
utiliza silla de ruedas de forma permanente para movilizarse y esta limitada sustancialmente en
las actividades mayores del diario vivir como caminar.
Para el mes de agosto 2017 solicite al Equal Employment Opportunity Commission (“EEOC”),
oficina de Puerto Rico, que me ofrecieran una alternativa ante los continuos eventos de discrimen
y represalias por los que estaba pasando con el que fue mi patrono, el Departamento de Justicia de
Puerto Rico. El EEOC me habia informado que los casos estaban detenidos debido a la Ley
PROMESA y que esperaban instrucciones al respecto.
En EEOC me dijeron que ante esta situacién podja solicitar al Departamento de Justicia de los
Estados Unidos de América que estos (“USDOJ”) continuaran con mi caso o que me dieran un
permiso de litigacién. Cinco meses mas tarde me dieron un permiso de litigacién.
Luego de los huracanes Irma y Maria los incidentes continuaron ocurriendo y volvi a solicitar o
que el USDOJ tomara mi caso o que me dieran un permiso de litigacién. Me volvieron a otorgar

otro permiso de litigacién.
11.

12.

13.

14.

15.

16.

Case 3:21-cv-01239-FAB Document 2 Filed 05/25/21 Page 3of5

Por multiples razones no pude conseguir los servicios de un abogado y tuve que radicar la
demanda por derecho propio. El Tribunal de Distrito de los Estados Unidos para el Distrito de
Puerto Rico me asigno un abogado de oficio.
En el mes de junio de 2020 el Tribunal de Distrito de los Estados Unidos para el Distrito de
Puerto Rico desestimo la demanda invocando, que quien tinico puede demandar al Estado Libre
Asociado de Puerto Rico bajo el Titulo I de la “Americans with Disabilities Act” era el
Departamento de Justicia de los Estados Unidos. No se me informo de Ja desestimacién del caso
hasta que una agencia a la cual hice una querella administrativa relacionada a los hechos hizo
referencia a la desestimacién del caso en su comunicaci6n. Escribi al Tribunal para que me
hicieran Hegar la decisién.

Til. STATEMENT OF CLAIMS
Todas las alegaciones de los pdrrafos precedentes se hacen formar parte y se incorporan a esta
seccion.
Cuando recibi el permiso de litigacién firmado por la sefiora Karen Ferguson de la Seccién de
Litigacién Laboral de la Divisi6n de Derechos Civiles del Departamento de Justicia de los
Estados Unidos, al no ser abogada, tuve la seguridad y plena confianza de que la informacién que
me estaban proveyendo era una veraz y correcta.
Inclusive el abogado de oficio que me asigno el propio Tribunal desconocia sobre la, alegada,
falta de validez de los permisos de litigacién que me habian enviado.
Que bajo conocimiento la sefiora Karen Ferguson en representacién del Departamento de Justicia
de los Estados Unidos firmo un permiso de litigacién con informacién falsa indicandome que
podia demandar bajo el Titulo I de la Americans with Disabilities Act al Departamento de Justicia
de Puerto Rico causando que el Tribunal de los Estados Unidos para el Distrito de Puerto Rico

desestimara mi demanda y provocandome danos atin mayores.
17.

18.

b)

c)

d)

Case 3:21-cv-01239-FAB Document 2 Filed 05/25/21 Page 4of5

Que la sefiora Ferguson tenia pleno conocimiento de que la demanda civil seria contra el
Departamento de Justicia de Puerto Rico y que aun asi me otorgaron tres permisos de litigaci6n
diciendo que podia demandar bajo el Titulo I de la Ley A.D.A.
Que la parte demandante, Marisol Casanova Guzman, ha sufrido y continia sufriendo dafios
como resultado directo de esta accién por la parte demandada, incluyendo, pero no limitandose a:
dafio psicolégico, dafios emocionales, humillacién, serias y graves angustias y sufrimientos
mentales, inestabilidad, desasosiego, exacerbé condiciones pre-existentes y desarrollé otras. No
puede estar sin tratamiento médico continuo y no se sabe si pueda volver a recuperar.

IV. STATEMENT OF RELIEF
Declare CON LUGAR esta demanda y encuentre a la parte demandada y codemandada
responsable por haber violado las leyes federales de los Estados Unidos de América.
Ordene a la parte demandada a reparar el dafio causado a la parte demandante ordenandoles que
asuman la representacién de Ja demanda civil que el Tribunal desestimo como consecuencia de
los falsos permisos de litigaci6n.
Condene a los demandados y codemandados al pago de las costas del litigio y los honorarios en
caso de asi ser incluidos en el proceso.
Otorgar cualquier remedio 0 alivio adicional que la justicia requiera y la Honorable Corte asi lo

determine.
Case 3:21-cv-01239-FAB Document 2 Filed 05/25/21 Page5of5

V. JURY DEMAND

La parte demandada, Marisol Casanova Guzman, demanda que se Ileve a cabo un juicio por jurado.

Respetuosamente sometido (pordérecho propio) en San Juan, Puerto Rico; hoy, 13 de mayo de 2021.

Marisol Casanova-Guzman
Address:
Calle 7 I-11

Urb. Brisas del Mar
Luquillo, P.R. 00773

 

 
